Citation Nr: 0840198	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-39 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
June 1958 and from October 1961 to August 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the veteran's claims for service connection for 
hearing loss and tinnitus.  He appealed both claims.  
However, a more recent October 2007 RO decision during the 
pendency of his appeal granted his claim for service 
connection for tinnitus on the basis of additional evidence.  
And the RO assigned the highest possible rating for tinnitus, 
10 percent, retroactively effective from November 3, 2005, 
the date of receipt of his claim.  See 38 C.F.R. § 4.87, Code 
6260 (2008) and Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

In July 2008, as support for his remaining claim for service 
connection for bilateral hearing loss, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board - also commonly referred to as a 
Travel Board hearing.  During the hearing the veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  Also, following the hearing the Board 
held the record open for 60 days, until September 17, 2008, 
to give the veteran an opportunity to submit more supporting 
evidence.  And in September 2008, he submitted a statement 
from a private audiologist dated in August 2008.


FINDING OF FACT

The most probative medical and other evidence of record 
indicates the veteran's bilateral hearing loss is unrelated 
to his military service - including to any acoustic trauma 
he may have sustained as a jet aircraft mechanic.




CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service, and sensorineural hearing 
loss may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 2005 
and another dated in March 2006, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It equally 
deserves mentioning that the March 2006 letter also informed 
him that a downstream disability rating and effective date 
will be assigned if his underlying claim for service 
connection is eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the 
RO issued those VCAA notice letters prior to initially 
adjudicating his claim, the preferred sequence, so there was 
no timing error in the provision of the VCAA notice.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).



With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records and VA medical records - 
including an opinion regarding the etiology of his bilateral 
hearing loss, the dispositive issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4) (VA must obtain an examination 
and nexus opinion when necessary to fairly decide a claim).  
Also, as mentioned, the veteran submitted additional evidence 
both during and after his recent July 2008 hearing, including 
an etiology opinion from a private audiologist.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Whether the Veteran is Entitled to Service Connection for 
Bilateral Hearing Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  


A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).

With regard to claims specifically for service connection for 
hearing loss, for purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The results of the veteran's October 2007 VA Compensation and 
Pension (C&P) audio examination confirm he has sufficient 
hearing loss in each ear, i.e., bilaterally, to be considered 
a disability by VA standards - that is, sufficient hearing 
loss to satisfy the threshold minimum requirements of 
§ 3.385.

The determinative issue, therefore, is whether the veteran's 
current bilateral hearing loss disability is related to his 
military service - and, in particular, to acoustic trauma he 
sustained as a jet aircraft mechanic.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, it is in this critical respect that his claim 
fails.

There is no disputing the veteran had the type of noise 
exposure during his military service that he alleges.  
Indeed, his military occupational specialty (MOS) was jet 
engine mechanic, and the RO granted service connection for 
his tinnitus on this very basis - noise exposure in that 
specific capacity.  Also, the additional evidence he 
submitted at his recent July 2008 hearing included an article 
indicating that regular exposure of more than 1 minute to jet 
engine noise at takeoff (140 decibels) is a risk for 
developing hearing loss.  The source of the information in 
this article was a 2006 study by the National Institute for 
Occupational Safety and Health, Centers for Disease Control 
and Prevention.

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).

The commenting audiologist, however, disagree over whether 
the veteran's current bilateral hearing loss is in fact 
attributable to this type of noise exposure during his 
military service.

The veteran had two periods of active military service, the 
first of which was from August 1954 to June 1958.  His August 
1954 enlistment examination revealed he had normal, bilateral 
15/15 hearing sensitivity according to the Whispered Voice 
Test.

In July 1957, during his first period of active duty service, 
the veteran had an audiological examination that showed the 
following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
15
15
10
5
5

When reexamined in February 1958, also during his first 
period of active duty service, the veteran had the following 
pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-5
0
LEFT
5
0
-10
-10
0

And when examined yet again, in May 1958, shortly before his 
discharge from his first period of active duty service, he 
had the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
-5
LEFT
5
5
0
-5
5

So the veteran separated from service in June 1958 with 
normal, bilateral hearing sensitivity according to his pure 
tone, air conduction, audiogram.  Hence, there was no 
indication of hearing loss in either ear during his first 
period of service, either in the way of a relevant complaint 
or objective clinical finding.

The veteran reportedly attended college prior to being 
recalled to active duty in October 1961.  The contemporaneous 
November 1961 report of medical examination for recall to 
active duty indicates the results of a pure tone, 
air conduction audiogram showed normal hearing sensitivity 
for the right ear with a pre-existing, mild hearing loss at 
4,000 and 6,000 Hertz (Hz) for the left ear.

Therefore, the veteran entered his second period of active 
duty service with normal hearing in his right ear, but with 
mild hearing loss in his left ear at 4,000 and 6,000 Hz.  So 
he had developed some hearing loss in his left ear during the 
intervening three or so years between the conclusion of his 
first period of service and the beginning of his second 
period of service.

When subsequently treated in January 1962, including in an 
ear, nose and throat (ENT) clinic on referral for complaints 
of ringing in his left ear (i.e., tinnitus) and a perforation 
in the inner upper quadrant of his left eardrum, it was 
indicated that his hearing was normal on pure tone ("P.T.") 
and speech audios.  The diagnosis was no active ENT 
pathology, hearing normal.  The diagnosis also indicated he 
had experienced continuous left ear tinnitus, but that it was 
subjective as the examiner was unable to determine any ENT 
basis for it.  There were no recommendations, except that the 
veteran avoids exposure to loud noises involving his left 
ear.

The May 1962 report of medical examination for discharge 
indicates that a pure tone, air conduction audiogram 
continued to show normal hearing sensitivity for the right 
ear, with a mild loss of hearing at 6,000 Hz only for the 
left ear.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

As mentioned, there were no indications of hearing loss in 
either of the veteran's ears at any time during his first 
period of service.  Since, however, there were clear and 
unmistakable indications of hearing loss in his left ear when 
he began his second period of service (although still not in 
his right ear), he cannot bring a claim for service 
connection for hearing loss in his left ear, rather, only a 
claim for aggravation of this pre-existing hearing loss.  If 
a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but he may bring a claim for service-
connected aggravation of that disability.  In that case, 
§ 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (holding that evidence of a temporary flare-
up, without more, does not satisfy the level of proof 
required to establish an increase in disability).  See, too, 
Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (also indicating temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens).



Concerning this, the VA audiologist that examined the veteran 
in October 2007 indicated that no significant reduction in 
hearing thresholds was observed during his second tour of 
duty.  This evaluating VA audiologist made this determination 
on the basis of a comparison of the hearing thresholds noted 
during the evaluation just after the veteran was recalled to 
active duty with those from when he was discharged from his 
second period of service.  And in further discussing the 
rationale of his opinion that the veteran's current bilateral 
hearing loss is not attributable to his military service, 
this evaluating VA audiologist explained that the 2005 
Institute of Medicine Landmark Study on Military Noise 
Exposure found that there was no scientific basis for delayed 
onset noise-induced hearing loss, i.e., hearing normal at 
discharge and causally attributable to military noise 
exposure 
20-30 years later.  Most scientific evidence, added this VA 
examiner, indicates that previously noise-exposed ears are 
not more sensitive to future noise exposure and that hearing 
loss due to noise does not progress (in excess of what would 
be expected from the addition of age-related threshold 
shifts) once the exposure to the noise is discontinued.  So 
based on this evidence, the VA C&P examiner reiterated that 
he did not believe the veteran's current hearing loss in 
either ear was caused by or a result of his military service.

Although this VA C&P examiner suggested otherwise, the 
veteran need not have had sufficient hearing loss when 
separating from service to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards; he only has to currently meet the 
requirements of this regulation, which, as mentioned, he 
does.  But there still needs to be a medically sound basis 
for attributing his current bilateral hearing loss disability 
to his military service, and in particular to the type of 
noise exposure he experienced as a jet engine mechanic.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  And the October 2007 
VA C&P examiner discounts the notion that there is any such 
correlation between the veteran's current hearing loss and 
events that occurred during his military service.



In response to this VA C&P examiner's unfavorable opinion, 
the veteran submitted an August 2008 supporting statement 
from a private audiologist, D.L.W.  This private audiologist 
confirmed the veteran has a current bilateral hearing loss 
disability and goes on to state, among other things, that, 
based on the veteran's hearing evaluation and case history, 
it is possible his hearing loss is due to his military 
service.

There are several problems with this private audiologist's 
opinion, however, which greatly limit its probative value - 
especially in comparison to the VA C&P examiner's October 
2007 opinion to the contrary.  First, the private 
audiologist's opinion is very equivocal in that she only says 
it is "possible" the veteran's hearing loss is due to his 
military service.  There is a line of precedent cases 
discussing the lesser probative value of opinions that are 
equivocal, which essentially state that it is possible the 
condition at issue is attributable to the veteran's military 
service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  And while these cases 
indicate that an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, a 
doctor's opinion phrased in terms tantamount to "may be" 
related to service is an insufficient basis for an award of 
service connection because this is for all intents and 
purposes just like saying the condition in question just as 
well "may or may not" be related to service.  Obert v. 
Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 13 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  

Furthermore, while the Board may not reject a favorable 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Board does have the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  


In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part, that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches," and 
that "[a]s is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  And medical evidence that is 
speculative, general or inconclusive in nature cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

All of this is important to note because the August 2008 
private audiologist's opinion also readily concedes that it 
was not based on a review of the veteran's military records.  
Indeed, this private audiologist openly admitted that she had 
not reviewed the veteran's service medical records.

Conversely, the VA C&P audiologist that examined the veteran 
in October 2007 far more definitively determined that his 
current bilateral hearing loss is not attributable to 
military noise exposure.  And this VA examiner's opinion 
discounting any correlation between the veteran's hearing 
loss and his military service is well reasoned and based on 
an objective, independent review of the relevant evidence and 
personal evaluation.  Hence, this opinion has the proper 
factual foundation and, therefore, is entitled to a lot of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).



For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service-connected 
bilateral hearing loss - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The veteran's claim for service connection for bilateral 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


